TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00550-CV


Paul Sims, Individually and as next friend of N.S., a minor, Appellant

v.

Carla Kay Weaver, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 08-598-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Paul Sims, Individually and as next friend of N.S., a Minor, has filed an
unopposed motion to dismiss the appeal, informing this Court that he no longer desires to pursue his
appeal.  We grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).

  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Appellant's Motion

Filed:   January 6, 2011